Order, entered July 19, 1960, granting the motion of plaintiffs-respondents for the examination before trial of the defendants-appellants and denying the cross motion of the defendants-appellants for the examination before trial of the plaintiffs-respondents, unanimously modified, on the law, on the facts and in the exercise of discretion, without costs, to the extent of granting the cross motion, and, as so modified, the order is affirmed. In view of the joinder of issue, we view the motion of plaintiffs-respondents for an examination as if made after answer. The examination of the plaintiffs shall follow that of the defendants. Settle order on notice. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.